NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-3735
                                      _____________

                            UNITED STATES OF AMERICA,

                                             v.

                                    BRIAN HUNTER,
                                        Appellant
                                     _____________

                     On Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. No. 1:18-cr-00002-001)
                      District Judge: Honorable Leonard P. Stark
                                     _____________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     April 4, 2022
                                    _____________

             Before: CHAGARES, Chief Judge, SHWARTZ, Circuit Judge,
                         and PRATTER, District Judge.*

                                   (Filed: April 5, 2022)
                                      ____________

                                       OPINION**
                                      ____________




*
   Honorable Gene E.K. Pratter, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
**
   This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
CHAGARES, Chief Judge.

       Defendant Brian Hunter appeals the District Court’s denial of his motion to

suppress evidence obtained as a result of a traffic stop. Hunter argues that the officers

did not have reasonable suspicion to stop the vehicle and that the officers’ use of a canine

unit unconstitutionally prolonged the stop, both in violation of his Fourth Amendment

rights. For the reasons that follow, we will affirm.

                                             I.

       We write primarily for the parties and recite only the facts essential to our

decision. The Delaware Police Department (“DPD”) was surveilling Hunter in 2017 in

connection with an ongoing drug investigation. On November 16, 2017, DPD officers

observed Hunter engaging in what they suspected was a drug deal and had conducted

GPS surveillance. Undercover officers later observed Hunter riding in the back seat of a

white Kia Optima without wearing a seatbelt. The officers contacted DPD Officer Jacob

Rankin about conducting a traffic stop on Hunter. Officer Rankin and his partner,

Corporal Richie, located the Kia, and Officer Rankin, who was driving, positioned his car

behind the Kia. The officers were then able to see into the rear of the Kia and to observe

Hunter in the back seat. Officer Rankin testified that he suspected that Hunter was not

wearing his seatbelt — or at least was not wearing the chest strap — because as Hunter

moved, Officer Rankin did not see a chest strap extend as he would have expected.

Officer Rankin then initiated a traffic stop. Officer Cunningham, who was in a nearby

car, also responded.




                                             2
       Both Officer Rankin and Corporal Richie approached the Kia. Officer Rankin

collected identification from the driver of the vehicle, the other passenger, and Hunter.

After gathering this information, Officer Rankin returned to his vehicle to turn on his

computer and conduct a license check on the driver and a warrant check on the driver and

passengers. Camera footage of the stop indicates that the process of gathering the

information and returning to the car took about three minutes. As Rankin returned to his

car, Officer Cunningham called in a canine unit that was stationed nearby. Officer

Rankin continued to process the driver’s identification and discovered that there was a

warrant for the driver’s arrest and that his license was suspended. Officer Rankin

instructed Corporal Richie to remove all individuals from the car to process the canine

sniff and to take the driver into custody.

       As Officer Rankin continued to process the citation in his car, the canine unit

arrived, and Officer Cunningham and Corporal Richie asked Hunter, the driver, and a

front seat passenger to step out of the car approximately seven minutes into the stop. The

driver and the front passenger did so first. Approximately eight minutes into the stop,

Hunter stepped out of the car, but then he reached back into the car, grabbed something,

and fled the scene. Officer Rankin was still in his vehicle processing the citation but

testified that he stopped as he observed Hunter’s motion and left his car to assist the other

officers. Officer Rankin did not finish processing the citations until several hours later.

Officers chased Hunter and tasered him. Hunter fell onto the object he had grabbed,

which was a black bag. Officers searched the bag and discovered heroin, crack,

marijuana, and digital scales.


                                              3
       Hunter was initially indicted on one count of possession with intent to distribute

twenty-eight grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B) and one count of possession of heroin, in violation of 21 U.S.C. § 844(a).

Hunter moved to suppress the evidence obtained during the traffic stop. The District

Court held a hearing on Hunter’s suppression motion. Only Officer Rankin testified, but

the Government also introduced dash cam footage from Officer Cunningham.

       The District Court denied the motion. The court found Officer Rankin’s testimony

credible. The court credited that he observed Hunter exhibit behavior consistent with not

wearing a seatbelt and therefore had reasonable suspicion to stop the car. The District

Court further concluded that the stop did not last longer than was reasonably necessary

for Officer Rankin to “complete the mission of the stop.” Appendix (“App.”) 119.

Hunter entered a conditional guilty plea, which allowed him to appeal the suppression

ruling, to one count of possession with intent to distribute twenty-eight grams or more of

cocaine base, and was sentenced to sixty months of imprisonment. This appeal followed.

                                            II.1

       Hunter makes two arguments on appeal. First, he contends that the officers lacked

reasonable suspicion to stop the Kia. Second, he argues that the officers

unconstitutionally prolonged the stop through the use of the canine unit without

independent probable cause or individualized suspicion. We examine each in turn.



1
 The District Court had jurisdiction over this matter pursuant to 28 U.S.C. § 3231. We
have jurisdiction over the District Court’s denial of Hunter’s motion to suppress under 28
U.S.C. § 1291.

                                             4
       In reviewing a district court’s denial of a suppression motion, we review the

district court’s findings of fact for clear error “but exercise plenary review as to its

legality in light of the district court’s properly found facts.” United States v. Coles, 437

F.3d 361, 365 (3d Cir. 2006). A factual finding is clearly erroneous when, “although

there is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” United States v. Lowe,

791 F.3d 424, 427 (3d Cir. 2015) (quoting United States v. Price, 558 F.3d 270, 277 (3d

Cir. 2009)). If the district court’s factual finding is “‘plausible in light of the record

viewed in its entirety,’ we will not reverse it even if, as the trier of fact, we would have

weighed the evidence differently.” Price, 558 F.3d at 777 (quoting Anderson v. City of

Bessemer City, 470 U.S. 564, 574 (1985)). “[A]ssessments of credibility by the trial

court are entitled to great deference at the appellate level.” United States v. Bros., 75

F.3d 845, 853 (3d Cir. 1996).

                                               A.

       The Fourth Amendment protects individuals against unreasonable searches and

seizures. U.S. Const. amend. IV. Under Terry v. Ohio, 392 U.S. 1 (1968), an officer

may stop an individual to conduct a “brief, investigatory stop” when the officer has

“reasonable, articulable suspicion” that the individual is involved in criminal activity,

Illinois v. Wardlow, 528 U.S. 119, 123 (2000). The reasonable suspicion standard

articulated in Terry also applies to traffic stops. See United States v. Delfin-Colina, 464

F.3d 392, 397 (3d Cir. 2006); see also United States v. Green, 897 F.3d 173, 178 (3d Cir.




                                               5
2018) (“Traffic stops are classified as a type of Terry stop, and may be initiated based on

a reasonable suspicion that a traffic violation has occurred.”).

       Officer Rankin testified that he observed Hunter moving in the back seat in such a

way that suggested that he was not wearing his seatbelt. The officer noted that as Hunter

moved in the back seat, he did not see a chest strap extend with him. The District Court

found that testimony credible. That finding was not clearly erroneous. As the District

Court noted, at many points, Officer Rankin’s testimony is uncontradicted. When a

district court’s “decision is based on testimony that is coherent and plausible, not

internally inconsistent and not contradicted by external evidence, there can almost never

be a finding of clear error.” United States v. Davis, 726 F.3d 434, 440 (3d Cir. 2013)

(quoting United States v. Igbonwa, 120 F.3d 437, 441 (3d Cir. 1997)). Hunter argues that

Rankin’s testimony is “incredible” because he could not possibly have seen that Hunter

was not wearing a seatbelt and that Officer Rankin pointed to no specific facts to support

his claim. Hunter Br. 8. To the contrary, Officer Rankin testified that after positioning

his car behind the Kia, he was looking for the chest strap that one would expect to see if

Hunter were wearing his seatbelt properly. The District Court did not err in concluding

from that testimony that Rankin had reasonable suspicion to stop the Kia on the basis

that, in violation of Delaware law, not all passengers were wearing seatbelts. See 21 Del.

Code Ann. § 4802(a)(2) (requiring all passengers over age sixteen to wear a properly

fastened seatbelt).

       Hunter further argues that the traffic stop was clearly a pretext for the officers’

drug investigation. Officer Rankin freely admitted as much, and the Government does


                                              6
not deny that the stop was pretextual. But as the District Court observed, officers may

conduct pretextual stops so long as there is reasonable, articulable suspicion that a traffic

violation was taking place. See Green, 897 F.3d at 178 n.3 (“It has long been axiomatic

that ‘a traffic-violation arrest . . . [is not] rendered invalid by the fact that it was a mere

pretext for a narcotics search.’” (quoting Whren v. United States, 517 U.S. 806, 813

(1996))).

                                               B.

       That the officers had reasonable suspicion to stop the Kia does not end the inquiry.

An otherwise lawful traffic stop can become unlawful if the stop is “prolonged beyond

the time reasonably required to complete [the] mission” of the stop. Illinois v. Caballes,

543 U.S. 405, 407 (2005). The ordinary mission of a traffic stop, beyond issuing a ticket,

includes other incidental checks, such as checking for insurance or outstanding warrants

and confirming registration. See Rodriguez v. United States, 575 U.S. 348, 355 (2015).

A canine sniff is not aimed at ensuring the safety of vehicles on the road but at

“detect[ing] evidence of ordinary criminal wrongdoing.” Id. (quoting City of

Indianapolis v. Edmond, 531 U.S. 32, 40–41 (2000)).

       An officer is permitted to complete certain “unrelated investigations,” so long as

they “do not lengthen a roadside detention.” United States v. Garner, 961 F.3d 264, 269

(3d Cir. 2020). The stop is unlawful if these investigations “measurably extend” the

duration of the stop absent reasonable suspicion or probable cause. Arizona v. Johnson,

555 U.S. 323, 333 (2009). “Authority for the seizure thus ends when tasks tied to the




                                                7
traffic infraction are—or reasonably should have been—completed.” Rodriguez, 575

U.S. at 354.

       In Rodriguez, the Supreme Court clarified that “an officer may not extend the stop

to conduct a dog sniff unless there is reasonable suspicion of criminal activity beyond the

traffic violation.” Garner, 961 F.3d at 270 (discussing Rodriguez, 575 U.S. at 354). The

“critical question” is whether the sniff prolonged the duration of the stop, not whether the

dog sniff occurred before or after the officer finished the mission of a traffic stop, usually

by issuing a ticket. Rodriguez, 575 U.S. at 357–58. The moment at which the stop is

prolonged is often referred to as the “Rodriguez moment.” After this moment, officers

must have reasonable suspicion to prolong the stop for a canine sniff. Anything that

occurs after officers begin to prolong the stop cannot be considered in the reasonable

suspicion analysis. See Green, 897 F.3d at 182. This Court has observed that the

Rodriguez moment is often difficult to identify in practice. See id. at 179–80.

       The District Court credited Officer Rankin’s testimony that he was still processing

the citation and performing normal checks associated with a traffic stop while another

officer called for the canine and as the canine unit arrived. Accordingly, the District

Court concluded that the time “before and during which the K9 search was occurring[]

was all time that was reasonably necessary to complete the mission of the stop.” App.

117.2 We agree. It is uncontroverted that Officer Rankin took approximately eight


2
 Hunter argues that the Government improperly phrased its question to Officer Rankin
when it asked whether the officer ever “stop[ped] pursuing the mission of the stop[.]”
App. 62. He contends that this “parrots” the language of Rodriguez. Hunter Br. 14 n.3.
Hunter did not object to the phrasing of this question at the suppression hearing. But in

                                              8
minutes to collect the passengers’ information, return to his vehicle, turn on his computer

and log into the respective systems, discover an outstanding warrant for the driver, and

begin writing a citation. At the time that Hunter fled the scene, Officer Rankin was still

completing this process. We have “recognized the possibility that the Rodriguez moment

occurs when an officer no longer pursues the tasks tied to the traffic stop even though he

reasonably could have continued with those tasks.” Garner, 961 F.3d at 270 (citing

Green, 897 F.3d at 182). But there is no evidence to suggest that Officer Rankin deviated

from the mission of his traffic stop or that he purposefully delayed completing those

tasks. Officer Rankin did not have the opportunity to pursue any off-mission tasks before

Hunter fled and thereby interrupted the process. Accordingly, we agree with the District

Court that the stop was not prolonged for the canine unit.

       Hunter points to the fact that the citations were not actually issued until

approximately seven hours after the initial stop. Contrary to Hunter’s argument, that

does not suggest that the stop was prolonged so that officers could conduct a canine sniff.

Officer Rankin testified that he had to stop his process when Hunter fled to assist the

other officers, causing him to delay processing of the citation.

       Hunter further contends that the fact that the officers did not remove the men from

the car until the canine unit arrived suggests that the stop was unconstitutionally

prolonged. This does not undermine the District Court’s central conclusion — that we

did not reach the Rodriguez moment in this case because Hunter fled before Officer


any event, Officer Rankin’s specific answers to other questions make clear that he did not
stop pursing his mission until Hunter fled the scene.

                                              9
Rankin, who was carrying out his ordinary citation activities, could complete the citation.

And in any event, Officer Rankin testified that he had to have the occupants step out of

the car because the driver had an outstanding warrant. That would necessarily interrupt

and delay his ability to complete the citation.

       Accordingly, we agree with the District Court that, because Officer Rankin was

diligently pursuing the tasks associated with the traffic citation at the time that Hunter

fled, the Rodriguez moment had not occurred. The stop was therefore not prolonged as a

result of the call for and arrival of the canine unit.3

                                               III.

       For the foregoing reasons, we will affirm the order of the District Court.




3
  The Government also argues that, regardless of whether the canine sniff prolonged the
stop, the officers had independent, reasonable, and even individualized suspicion to
conduct a canine sniff based on the ongoing drug investigation and officers’ observations
that Hunter engaged in a suspected drug deal. Because we hold that the stop was not
prolonged, we do not reach this argument.

                                               10